Rost, J.,
dissenting. The only exceptions which the code makes to the responsibility of the inkeeper, are, when the effects, brought to his house by travelers, are stolen by force of arms, or by exterior breaking open of doors, or by any other extraordinary violence. This case comes within none of them.
The contents of the plaintiff’s trunk were stolen from his room, in the defendant’s house, at mid-day, during dinner, and, as it would seem, by persons who were seen by the clerk, who had charge of the house at that time, and suffered by him to go up stairs, against the rule of the house, although he says that he suspected them. Such a want of ordinary care cannot be justified; and I have no hesitation in saying, that this is a case for the application of the article 2936 of the code. The fact, that the trunk was brought into the house first, and the gold put into it afterwards, does not diminish the responsibility of the defendant. It is as if new suits of clothes, purchased after the arrival of the plaintiffs, had been put into the trunk, and stolen.
The only question which presents any difficulty to my mind is, whether the article of the code should be applied in all its rigor, or whether that rigor should be tempered by the equitable considerations pressed upon us in behalf of the defendant.
It has been held in France, and such seems to be the law there at this time, that the extent of the responsibility of innkeepers depends upon the circumstances of each particular case; and that, when money has been stolen from a traveler, in their houses, this responsibility should be restricted to the sum, which, from the circumstances and wants of the journey, may be presumed to have formed part of his effects. D. C. Blandwood et al., Dalloz, 1837, part 2, p. 4. Troplong says, he does not disapprove of that decision, in particular cases, because it is equitable, and maintains the just authority of the article of the code, while it gives due weight to a class of circumstances which should sometimes be taken into consideration. But he further says, that the principle must not be abused by too general an application of it to all cases; that care must be taken not to rate too low the share of money and valuables necessary to travelers, and that, in making the estimate, all circumstances worthy of consideration should be consulted. See Troplong Depot, No. 226.
I feel disposed to adopt the principle, with those limitations, and to apply it to the facts of this case.
The plaintiffs, at the time of their arrival from California, having asked a hack driver for a good tavern, were taken to the defendant’s house, which, I infer from the evidence, was mainly frequented by persons returning from the gold regions. The anxiety of the defendant to obtain their custom, arose from his knowledge, that they brought gold with them; and his house should have *363been administered so as to give them perfect security for it. This I take to be a material circumstance in the journey of the plaintiffs, and one which, in my opinion, makes the defendant responsible, for as much as they might reasonably be presumed to have brought with them. I cannot consider that amount, between the two, as being less than two thousand dollars. And I think the plaintiffs should have judgment for that sum. See the case of He Magnoncourl Troplong Depot, No. 225.
Application for a re-hearing refused.